Order, Supreme Court, New York County (Louis B. York, J.), entered September 30, 2011, which denied defendants Nederlander Producing Company of America, Inc. and the Gershwin Theatre’s motion to require former defendant Abhann Productions, Inc. to indemnify Nederlander, unanimously affirmed, with costs.
Defense counsel admitted in prior motion papers that Nederlander could not assert a cross claim for contractual indemnification because it was not an indemnitee named in the license agreement for use of the theater. Moreover, Nederlander has not shown that it ever pleaded a cause of action for contractual indemnification against Abhann, and its motion, brought after years of litigation, is unsupported by any evidence in the record and prejudices plaintiffs interest in the resolution of his claims (see Kramer v Danalis, 49 AD3d 263 [2008]). The motion court correctly concluded that this court did not award Nederlander indemnification against Abhann in a prior appeal in which we granted Gershwin’s motion for summary judgment on its contractual indemnification claim against Abhann (see Roddy v Nederlander Producing Co. of Am., Inc., 44 AD3d 556 [2007]).
We have considered defendants’ remaining arguments and find them unavailing. Concur — Tom, J.P., Saxe, Acosta, DeGrasse and Román, JJ.